                  Case 1:18-cv-03717-RA Document 73 Filed 06/21/19 Page 1 of 2




                                          THE CITY OF NEW YORK
ZACHARY W. CARTER                        LAW DEPARTMENT                                          W. KEAUPUNI AKINA
Corporation Counsel                             100 CHURCH STREET                                         Senior Counsel
                                                NEW YORK, NY 10007                                 Phone: (212) 356-2377
                                                                                                     Fax: (212) 356-3509
                                                                                                    wakina@law.nyc.gov
                                                                             June 21, 2019
       BY ECF
       Honorable Ronnie Abrams
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

                              Re:     Deshawn Daniels v. City of New York, et al.
                                      18 CV 3717 (RA)
       Your Honor:

                       I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
       the City of New York, and the attorney representing defendants Brian Taylor, James Cleary,
       Wesley, Fradera, and Neil Magliano (collectively “defendants”) in this matter. Defendants
       respectfully attach the recent Supreme Court decision in McDonough v. Smith, 588 U.S. ___
       (2019), issued on June 20, 2019 in further support of their pending motion to dismiss. As
       plaintiff acknowledges in his letter filed today, the Court must dismiss the instant case in light of
       the Supreme Court’s decision. (Dkt. No. 72).

                        The Supreme Court reversed the Second Circuit’s decision in McDonough v.
       Smith 898 F.3d 259 (2d Cir. 2018), instead holding that a “Section 1983 fabricated-evidence
       claim…does not begin to run until the criminal proceedings against the defendant (i.e., the §
       1983 plaintiff) have terminated in his favor.” McDonough, 588 U.S. ___ at 3. “Only once the
       criminal proceeding has ended in the defendant’s favor, or a resulting conviction has been
       invalidated within the meaning of Heck…will the statute of limitations begin to run.” Id. at 9.
       Thus, it appears that the Supreme Court’s ruling has added an element to a 1983 fair trial claim
       alleging a deprivation of liberty – favorable termination – like that in a malicious prosecution
       claim. Id. at 6 (“malicious prosecution is the most analogous common-law tort here”).

                       Here, plaintiff’s case is not factually analogous to McDonough, but the ruling is
       instructive. Id. at 9 (“[T]he plaintiff in Heck had been convicted, while McDonough was
       acquitted”). However, plaintiff’s criminal prosecution resulted in neither a conviction nor an
       acquittal since he accepted an adjournment in contemplation of dismissal (“ACD”) pursuant to
       NY CPL § 170.55. (Certificate of Disposition, Akina Decl., Ex. D). It is well-settled law that an
       ACD “is not a favorable termination because it leaves open the question of the accused’s guilt.”
          Case 1:18-cv-03717-RA Document 73 Filed 06/21/19 Page 2 of 2



Fulton v. Robinson, 289 F.3d 188, 196 (2d Cir. 2002); Singleton v. New York, 632 F.2d 185,
193 (2d Cir. 1980). Therefore, plaintiff’s denial of the right to a fair trial claim based on
fabricated evidence resulting in a liberty deprivation fails as a matter of law since his criminal
prosecution did not result in a favorable termination.

                                                            Respectfully submitted,

                                                                   /s/
                                                            W. KeAupuni Akina
                                                            Senior Counsel

cc: All counsel of record (via ECF)




                                              -2-
